Order, Supreme Court, New York County (Elliott Wilk, J.), entered November 19, 1992, which, in relevant part, denied petitioner’s motion for summary judgment in the holdover proceeding denominated "Action No. 2” herein, unanimously affirmed, without costs.
As a matter of law, the petitioner at bar did not make a completed inter vivos gift of his interest in the marital cooperative apartment to his daughter-in-law, since there is no evidence that the petitioner acted to divest himself of dominion and control over the property (see, Gruen v Gruen, 68 NY2d 48, 56-57). Nevertheless, the circumstances of the petitioner’s attempt to evict his son’s estranged wife and children from the marital home may well be inconsistent with the landlord’s duty of good faith and fair dealing (see, 57 E. 54 Realty Corp. v Gay Nineties Realty Corp., 71 Misc 2d 353, 354). Additionally, there are factual issues raised by respondents’ equitable defenses, including waiver and estoppel. Concur— Carro, J. P., Milonas, Ellerin and Nardelli, JJ.